United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2106
                     ___________________________

                           Prince Song Cambilargiu

                     lllllllllllllllllllll Plaintiff - Appellant

                  Randal S. Brinkman; Carol M. Brinkman

                           lllllllllllllllllllll Plaintiffs

                                         v.

 Bank of America, National Association, as successor by merger to BAC Home
  Loans Servicing, LP, fka Countrywide Home Loans Servicing LP; Federal
       National Mortgage Association; Great Southern Bank; Does 1-20

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                       Submitted: December 19, 2013
                         Filed: December 30, 2013
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      Prince Song Cambilargiu appeals the district court’s1 dismissal of his complaint
and denial of injunctive relief. After careful de novo review, we affirm. See Levy v.
Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (standard of review).

       Cambilargiu, Randal Brinkman, and Carol Brinkman filed this action in
Minnesota state court, and the named defendants removed the case to federal court.
Plaintiffs claimed that Bank of America (BOA) unlawfully foreclosed the Brinkmans’
mortgage because BOA did not hold valid title to the promissory note secured by the
mortgage; and that Cambilargiu redeemed the property under Minnesota Statute
§ 580.23, and paid the Brinkmans’ second mortgage with Great Southern Bank
(GSB), by tendering valid draft instruments to BOA and GSB.

       We hold that the district court properly dismissed the claims challenging the
validity of BOA’s foreclosure. These claims were litigated in the Brinkmans’ first
lawsuit challenging BOA’s foreclosure, and thus were barred by res judicata. See
Brinkman v. Bank of Am., No. 11-cv-3240 (D. Minn. Aug. 17, 2012); see also
Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 508-09 (2001) (Minnesota
law governs res judicata analysis); Rucker v. Schmidt, 794 N.W.2d 114, 117-18
(Minn. 2011) (elements of res judicata). Moreover, the show-me-the-note theory
asserted in these claims has been routinely rejected by courts interpreting Minnesota
law. See Butler v. Bank of Am., 690 F.3d 959, 962-63 (8th Cir. 2012).

      The district court also properly concluded that Cambilargiu’s draft instruments
were invalid because they were not drawn on a bank, contained no drawee, and
conditioned payment upon the passage of 50 years. See Minn. Stat. §§ 336.3-103,
336.3-104, 336.3-106. The documents instead were third-party promises to pay the



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                         -2-
Brinkmans’ debt in 50 years, which BOA and GSB were free to reject. Accordingly,
the claims premised on the validity of these drafts were properly dismissed.

      The judgment is affirmed.
                     ______________________________




                                      -3-